— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Chetta, J.), imposed May 20,1981, the sentence being a term of imprisonment of 8 to 24.years, upon his conviction, after a plea of guilty, of manslaughter in the first degree.
Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to a term of imprisonment of 5 to 15 years. As so modified, sentence affirmed.
*890The sentence was excessive to the extent indicated herein. Mollen, P. J., Titone, Niehoff, and Rubin, JJ., concur.